Exhibit 10.16
 
HUTCHINSON TECHNOLOGY INCORPORATED
2011 EQUITY INCENTIVE PLAN


Senior Management Restricted Stock Unit Award Agreement




Hutchinson Technology Incorporated (the “Company”), pursuant to Section 10 of
its 2011 Equity Incentive Plan (the “Plan”), hereby grants an award of
restricted stock units (“Units”) to you, the Participant named below.  The terms
and conditions of this restricted stock unit Award are set forth in this
Restricted Stock Unit Award Agreement (the “Agreement”), consisting of this
cover page and the Terms and Conditions on the following pages, and in the Plan
document which is attached.  To the extent any capitalized term used in this
Agreement is not defined, it shall have the meaning assigned to it in the Plan
as it currently exists or as it is amended in the future.
 
Name of Participant:                           **[_______________________]
Number of Units:                                **[_______]
Grant Date:                                __________, 20__
Vesting Schedule:
      Vesting Dates
Number of Units that Vest
         

 
By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document.  You acknowledge that you have reviewed
these documents and that they set forth the entire agreement between you and the
Company regarding the grant to you of the number of Units specified in the table
above.
 
 

PARTICIPANT:  HUTCHINSON TECHNOLOGY INCORPORATED            
______________________________________
By:
______________________________________
  Title:
_____________________________________
     

 
 
 

--------------------------------------------------------------------------------

 
Hutchinson Technology Incorporated
2011 Equity Incentive Plan
Employee Restricted Stock Unit Award Agreement


Terms and Conditions


1.
Grant of Restricted Stock Units.  The Company hereby grants to you, subject to
the terms and conditions in this Agreement and the Plan, an Award of the number
of Units specified on the cover page of this Agreement, each representing the
right to receive one Share of the Company’s common stock.  The Units granted to
you will be credited to an account in your name maintained by the Company.  This
account shall be unfunded and maintained for book-keeping purposes only, with
the Units simply representing an unfunded and unsecured obligation of the
Company.



2.
Restrictions on Units.  Neither this Award nor the Units subject to this Award
may be sold, assigned, transferred, exchanged or encumbered other than by will
or the laws of descent and distribution.  Any attempted transfer in violation of
this Section 2 shall be of no effect and shall result in the forfeiture of all
Units.  The Units and your right to receive Shares in settlement of the Units
under this Agreement shall be subject to forfeiture as provided in Section 4
until satisfaction of the vesting conditions set forth in Section 3.



3.
Vesting of Units.



(a)  
Scheduled Vesting.  If you remain a Service Provider to the Company or any of
its Affiliates continuously from the Grant Date specified on the cover page of
this Agreement, then the Units will vest in the numbers and on the dates
specified in the Vesting Schedule on the cover page of this Agreement.



(b)  
Accelerated Vesting.  Vesting of the Units may be accelerated during the term of
the Award under the circumstances described in Sections 12(b), (c) and (d) of
the Plan, and at the discretion of the Committee in accordance with Section
3(b)(2) of the Plan.



4.
Effect of Termination of Employment.  Except as otherwise provided in accordance
with Section 3(b), if you cease to be a Service Provider prior to the Vesting
Date(s) specified on the cover page of this Agreement, you will forfeit all
unvested Units.



5.
Settlement of Units.  After any Units vest pursuant to Section 3, the Company
shall, as soon as practicable (but no later than March 15 of the year following
the calendar year in which such Units vest), cause to be issued and delivered to
you, or to your designated beneficiary or estate in the event of your death, one
Share in payment and settlement of each vested Unit.  Delivery of the shares
shall be effected by an appropriate entry in the stock register maintained by
the Company’s transfer agent with a notice of issuance provided to you, or by
the electronic delivery of the shares to a brokerage account you designate, and
shall be subject to the tax withholding provisions of Section 6 and compliance
with all applicable legal requirements, including compliance with the
requirements of applicable federal and state securities laws, and shall be in
complete satisfaction and settlement of such vested Units.



 
2

--------------------------------------------------------------------------------

 
6.
Tax Consequences and Withholding.  As a condition precedent to the delivery of
Shares in settlement of the Units, you are required to pay to the Company, in
accordance with Section 14 of the Plan, the amount of any required domestic or
foreign tax withholding obligations, including any social security or social
insurance obligation (“Tax Withholding Obligations”).  Prior to each Vesting
Date, you must make arrangements acceptable to the Company for payment of any
Tax Withholding Obligations, which may include the establishment of a “10b5-1
Plan,” as contemplated by the Company’s Insider Trading and Information
Disclosure Policy, pursuant to which a brokerage firm acceptable to the Company
is authorized to sell on your behalf on the open market at the then prevailing
market price(s) as soon as practicable on or after the applicable Unit vesting
date the minimum whole number of Shares from the Shares issuable to you in
settlement of the vested Units as is determined to be sufficient to generate
cash proceeds adequate to satisfy such Tax Withholding Obligations.  You hereby
authorize the Company to withhold from payroll or other amounts payable to you
any sums required to satisfy such Tax Withholding Obligations.



7.
No Shareholder Rights.  The Units subject to this Award do not entitle you to
any rights of a shareholder of the Company’s common stock.  You will not have
any of the rights of a shareholder of the Company in connection with the grant
of Units subject to this Agreement unless and until Shares are issued to you
upon settlement of the Units as provided in Section 5.



8.
Governing Plan Document.  This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan.  If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



9.
Choice of Law.  This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without regard to its conflicts or choice of law
principles).



10.
Binding Effect.  This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



11.
Discontinuance of Service.  This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.



12.
Section 409A of the Code.  The award of Units as provided in this Agreement and
any issuance of Shares or payment pursuant to this Agreement are intended to be
exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).



13.
Compensation Recovery Policy.  To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board of Directors of the Company or any committee thereof in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is



 
3

--------------------------------------------------------------------------------

 
 
then listed.  This Agreement may be unilaterally amended by the Company to
comply with any such compensation recovery policy. 

 
By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.

 
 
 
 
 
 
 
 
 
 
 4

--------------------------------------------------------------------------------